In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion to expedite hearing,
IT IS ORDERED by the court that the motion to expedite hearing be, and hereby is, denied, effective June 9, 1995.
IT IS FURTHER ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before June 23, 1995; relators shall file their brief within seven days after the filing of evidence; respondents shall file their brief(s) within seven days after the filing of relators’ brief; and relators shall file their reply brief, if any, within three days after the filing of respondents’ brief(s).